Citation Nr: 0010131	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDING OF FACT

The record does not contain competent evidence tending to 
show that the veteran became nicotine dependent during his 
military service or that any current pulmonary disorder is 
related to any incident of his military service, including 
tobacco use in service.


CONCLUSION OF LAW

The claim for service connection for emphysema is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Further, service connection may be 
granted for a disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Because of the specific nature of the veteran's claim in the 
instant case (and particularly in light of VA's obligation to 
fully inform an appellant as to what is required for such a 
claim to be successful pursuant to Robinette v. Brown, 8 Vet. 
App. 69 (1995)), the Board finds that a complete recitation 
of the pertinent guidelines for cigarette smoking or tobacco 
use, to include the most recent VA General Counsel Precedent 
Opinion, should be discussed.  The Board is bound in its 
decisions by the Precedent Opinions of VA General Counsel.  
38 U.S.C.A. § 7104(c).  

VA Office of General Counsel Precedential Opinion 19-97 was 
prepared in response to an inquiry as to under what 
circumstances might service connection be established for 
tobacco-related disability or death on the basis that such 
disability or death was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The 1997 Opinion cited a prior 1993 VA opinion holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.  Specifically, in pertinent part, 
for claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between current disability and the nicotine dependence.  For 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  This letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
was necessary to make the claim well grounded.  Once a well-
grounded claim had been received, there was a responsibility 
to execute VA's duty to assist.  

Thus, based on VA's conclusion that nicotine dependence may 
be considered a disease, the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) Whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.  The first question, whether the 
veteran acquired a dependence on nicotine during service, was 
determined to be a medical issue which must be supported by 
competent medical evidence.  VA General Counsel has cited the 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), in noting the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence might be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of a listing of 
seven specific criteria occurring at any time in the same 12-
month period.  Without going into specific details, those 
seven criteria were listed as tolerance, withdrawal, use of 
tobacco in larger amounts or over a longer period than was 
intended, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, devotion of a great deal of 
time in activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  

The Opinion further noted that, in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim was predicated.  As discussed 
above, a supervening cause of such disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause such as to preclude service connection.  It 
also addressed the situation where a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products after 
service.  

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical and legal principles to the 
facts of particular claims.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

A review of the veteran's service medical records reflects 
that his lungs were clinically normal upon discharge in 
December 1952.  Additionally, his lungs and chest were clear 
upon examination in August 1952.  These records are negative 
for any findings referable to emphysema.

A December 1960 report of VA examination reflects that X-ray 
testing of the veteran's chest demonstrated that his lungs 
were clear.  

An October 1965 report of VA examination notes that the X-ray 
study of the veteran's chest showed no significant 
abnormality.  

An August 1997 report of private radiographic examination 
included an impression pulmonary hyperexpansion consistent 
with chronic obstructive pulmonary disease.  

In his November 1997 informal claim as well as his October 
1998 notice of disagreement, the veteran claimed that service 
connection for emphysema was warranted because it was the 
result of in-service cigarette smoking.

During his February 2000 hearing before the undersigned 
Member of the Board, the veteran testified that he did not 
smoke prior to enlistment; however, he enlisted for military 
service at 17 years of age and began to smoke cigarettes at 
this time.  The veteran stated that he currently smokes one 
pack of cigarettes every two day.  He recalled that he 
initially smoked one pack per day and subsequently cut back 
to one pack every two days.  He further recalled that he has 
made three unsuccessful attempts to quit smoking.  He quit 
smoking for about one year around 1967 and two subsequent 
attempts did not last more than 30 days.  The veteran stated 
that he was originally diagnosed with emphysema by Dr. Mayhem 
sometime "between '65 and '67."  Thereafter, he sought 
treatment from Dr. Williams who also diagnosed emphysema.  
The veteran indicated that, inasmuch as both Dr. Mayhem and 
Dr. Williams have been deceased for many years, trying to get 
any medical records from them would be fruitless.  He 
testified that no physician has indicated that he may have 
become nicotine dependent while he was in the service.  

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for emphysema well grounded.  
Caluza, 7 Vet. App. at 498.  There is no competent medical 
evidence of a chronic pulmonary disorder during service or 
for many years thereafter, nor is there any competent medical 
evidence which reflects that any current pulmonary disorder 
is related to any incident of the veteran's miliary service, 
to include his use of tobacco products during service.  
Likewise, there is no competent evidence tending to show that 
the veteran acquired a dependence on nicotine while in 
service.

As a lay person the veteran is not be competent to say that 
he had emphysema in service (indeed he concedes that his 
emphysema began after service) or that any current findings 
of emphysema or other lung pathology is related to any injury 
or disease during service, including his use of tobacco 
products during service.  Savage, 10 Vet. App. at 497- 98.  
In this case, there is no competent evidence of emphysema 
during service nor is there medical evidence linking the 
post-service emphysema to any incident of his military 
service.

As detailed above, the veteran has reported a long history of 
cigarette smoking.  However, the medical records on file do 
not suggest that there is a connection between his smoking 
during service and the onset of emphysema or any other lung 
pathology.  Thus, with respect to tobacco use during service, 
this claim is not well grounded because there is no evidence 
whatsoever showing that the veteran developed emphysema due 
to tobacco use during his military service.  See VAOPGCPREC 
2-93.  Similarly, there is no competent evidence showing the 
incurrence of nicotine dependence in service.  As noted 
above, medical evidence is required to show that the veteran 
became nicotine dependent during service.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Caluza, supra; Grottveit, 5 Vet. App. at 93.  In 
the instant case, there is nothing in the claims folder 
indicating that the appellant is qualified through 
experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.

Thus, a layperson's opinion cannot establish the incurrence 
of nicotine dependence in service or provide the necessary 
link between a current pulmonary disorder and any incident of 
military service, including the use of tobacco products 
therein.  In this case there is no competent medical evidence 
which tends to "link" a current pulmonary disorder to the 
veteran's military service.  See Espiritu, supra.  The 
veteran has not presented a well-grounded claim of 
entitlement to service connection for emphysema on account of 
tobacco use during service or as secondary to nicotine 
dependence which was acquired during service.  38 U.S.C.A. § 
5107(a) (West 1991).  Accordingly, the Board must deny the 
appellant's claim of service connection for emphysema as not 
well grounded.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to provide a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).


ORDER

Service connection for emphysema is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


